The evidence shows, at least, that the transactions in which the defendant was concerned, and with which Thames had connection, by authority of the defendant, were the solicitations by him of orders for cotton seed which the defendant had to sell; the physical acceptance of such orders; and the forwarding of them to the defendant for acceptance and filling; upon which he received commissions.
The receipt of orders for its goods was as essential to the conduct of the defendant's business as the propagation and preparation of its seed for market, the acceptance of orders, and the shipment of the seed; and the solicitation of orders was in furtherance of the business of the defendant.
If the defendant had personally engaged in the business of solicitation in Lee County, I do not apprehend that it would be contended that it was not engaged in the transaction of its business in that County; what it could so do, it could authorize to be done, with the same consequences. *Page 551 
This is a much stronger case for the plaintiff than the case of Bass v. American Co., 124 S.C. 346;117 S.E., 594; 30 A.L.R., 168, in which decision I did not, and do not yet, agree. As a matter of fact, the point now raised was explicitly held in the Bass case not to have been presented. I still think that this establishes a precedent that is fraught with great inconveniences, as was the Bass case, and it would have been much better to have made no distinction between personal defendants and domestic corporations as pointed out by me in the Bass case. Of course, service upon foreign corporations is governed by entirely different rules.